DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed04/04/2022 has been entered. Claims 1-3, 5, 7, and 10 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation in claim 10 of “a loop of material attached to the body” is directed to new matter as the recited limitation is not supported by applicant’s originally filed disclosure (claims, specification, drawings filed 05/18/2020). It is noted that applicant has amended claim 10 to depend from claim 7, claim 7 to depend from claim 5, and claim 5 to depend from claim 3. Claim 3 requires “a zipper integrated into edges of each of the flaps.” Applicant’s specification discloses: “the means to join the two flaps in preferred embodiments are a zipper; although, other structures could be used to close the break in the bodyPage 4 of 13 including hook and loop fasteners, drawstrings or ties” and “figures 1-10 show a preferred embodiment that uses a zipper 21 to close the two flaps 20 formed by the slit 19, but any number of closure means could be usedPage 7 of 13 including hook and loop fasteners, buttons, drawstrings, or simple ties.” It is noted that applicant’s specification discloses a “loop” in the form of hook and loop fasteners that are an alternative to the zipper. Amended claim 10 now requires a zipper and a loop and therefore claim 10 is directed to new matter as applicant’s disclosure does not provide support for a zipper and a loop (applicant’s specification discloses a zipper or a loop material used to close the flaps).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 10 of “a loop of material attached to the body” is indefinite because it is unclear what applicant considers to be the claimed “loop of material attached to the body.” It is noted that applicant has amended claim 10 to depend from claim 7, claim 7 to depend from claim 5, and claim 5 to depend from claim 3. Claim 3 requires “a zipper integrated into edges of each of the flaps.” Applicant’s specification discloses: “the means to join the two flaps in preferred embodiments are a zipper; although, other structures could be used to close the break in the bodyPage 4 of 13 including hook and loop fasteners, drawstrings or ties” and “figures 1-10 show a preferred embodiment that uses a zipper 21 to close the two flaps 20 formed by the slit 19, but any number of closure means could be usedPage 7 of 13 including hook and loop fasteners, buttons, drawstrings, or simple ties.” It is noted that applicant’s specification discloses a “loop” in the form of hook and loop fasteners that are an alternative to the zipper. Amended claim 10 now requires a zipper and a loop and therefore claim 10 is indefinite as applicant’s disclosure does not provide support for a zipper and a loop (applicant’s specification discloses a zipper or a loop material used to close the flaps). For purposes of examination, the examiner will interpret claim 10 to be directed to a loop as an alternative to a zipper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burry (20060130218).

	Regarding claim 1, Burry (Figures 1-3) teaches a protective cover comprising: a flexible body (12); said body having a single opening and a closed end separated by an angled portion (See fig. 1-3) (Para. 0018); and said angle portion has an inner corner and an outer corner (See fig. 1-3); wherein the body also includes a slit (Fig. 2, Part No. 20) that extends from the single opening toward the closed end and separates the outer corner into two flaps (See fig. 1-3) (Para. 0019-0020).  
 	Burry does not teach a protective cover for a hockey stick comprising: a flexible body that encloses an entirety of a hockey stick blade.
 	It is noted that the prior art of Burry is fully capable of performing the claim recitation of “a protective cover for a hockey stick comprising: a flexible body that encloses an entirety of a hockey stick blade” as the prior art teaches the claimed structure. Burry (Para. 0023) discloses: “it is to be understood that numerous additions, modifications, and substitutions may be made to the rear zipper sock 10 of the present invention which fall within the intended broad scope of the above description. For example, the size, shape, and construction materials used in connection with the present invention may be modified or changed so long as the functional characteristics of the invention are maintained.” It is noted that the prior art teaches changing the size/shape of the cover so that the cover is fully capable of enclosing “an entirety of a hockey stick blade.” Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). It is noted that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (See: In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Burry with a protective cover for a hockey stick as a means of using a cover apparatus to cover an object in a manner desired by the user (See: In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432), and also so as a means of changing the size and of the cover as a matter of mere design choice so that the cover encloses a desired object (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).


	Regarding claim 2, the modified Burry (Figures 1-3) teaches a closed end of the body is located at an opposite end of the body from the single opening (See Fig. 1-3).  


	Regarding claim 3, the modified Burry (Figures 1-3) teaches a zipper (30) (Para. 0020) integrated into edges of each of the flaps such that the flaps can be joined together.  


	Regarding claim 5, the modified Burry (Figures 1-3) teaches a protective cover comprising: a flexible body (12) having a single opening and a closed end separated by an angled portion (See fig. 1-3) (Para. 0018).
 	The modified Burry does not teach a portion of the body closest to the single opening is narrower than a portion of the body that is closer to the closed end.  
 	It is noted that the claim recitation of “a portion of the body closest to the single opening is narrower than a portion of the body that is closer to the closed end” is directed to the shape of the claimed cover. It is noted that the prior art of Burry (Para. 0023) discloses: “For example, the size, shape, and construction materials used in connection with the present invention may be modified or changed so long as the functional characteristics of the invention are maintained.”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Burry with a portion of the body closest to the single opening is narrower than a portion of the body that is closer to the closed end as a means of changing the shape of the cover as a matter of mere design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).


	Regarding claim 7, the modified Burry (Figures 1-3) teaches a protective cover comprising: a flexible body (12) having a single opening and a closed end separated by an angled portion (See fig. 1-3) (Para. 0018).
 	The modified Burry does not teach the portion of the body closest to the single opening is shorter than the portion of the body that is closer to the closed end.  
	It is noted that the claim recitation of “the portion of the body closest to the single opening is shorter than the portion of the body that is closer to the closed end” is directed to the size of the claimed cover. It is noted that the prior art of Burry (Para. 0023) discloses: “For example, the size, shape, and construction materials used in connection with the present invention may be modified or changed so long as the functional characteristics of the invention are maintained.”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Burry with the portion of the body closest to the single opening is shorter than the portion of the body that is closer to the closed end as a means of changing the size of the cover as a matter of mere design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

 
	Regarding claim 10, the modified Burry (Figures 1-3) teaches a loop of material attached to the body (Para. 0023).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711